DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. US Patent Application Publication 2018/0299648 in view of Hashimoto US Patent Application Publication 2015/0241662.
Regarding claim 1 Hsueh disclose an imaging lens (title e.g. examples 6-7 see figures 11 & 13) comprising, in order from an object side to an image side, a first lens with negative refractive power (abstract e.g. first lens element x101) having an object-side surface (e.g. surface x11) being convex in a paraxial region (paragraphs [0121 & 0131] see figures 11 & 13), a second lens with positive refractive power in a paraxial region (abstract e.g. second lens element x20), a third lens with negative refractive power in a paraxial region (abstract e.g. third lens element x30), a fourth lens with positive refractive power in a paraxial region (abstract e.g. fourth lens element x40), and a sixth lens with negative refractive power (abstract e.g. fifth lens element x50) having an image-side surface (e.g. surface x52) being concave in a paraxial region (abstract see figures 11 & 13). 
Hsueh does not disclose a fifth lens having a flat object-side surface and a flat image-side surface that are aspheric between the fourth and sixth lens.  
It is noted that despite the lens surfaces being aspheric the fifth lens has two flat surfaces (i.e. ∞ radius of curvature) and substantially has no refractive power2.  Thus, the fifth lens does not change the total focal length of the lens system.  
Applicant’s stated problem is to correct aberration in peripheral areas in lenses with a low profile and a low F-number, see instant application page 1 lines 32-34.  
Hashimoto teaches a similar imaging lens (title e.g. second example see figure 3) including five lenses (e.g. L1-L5) and addresses the problem of correcting aberration in a low-profile imaging lens with a wide field of view (paragraph [0007]).  Hashimoto further teaches using an aberration correction optical element (e.g. NE) between the fourth and fifth lens (e.g. see figure 3 showing NE between L4 & L5).  The aberration correction optical element (e.g. NE) has a flat object-side surface and a flat image-side surface that are aspheric (inter alia abstract & paragraph [0021]) and is commensurate with the claimed fifth lens3.  Hashimoto provides a motivation to use the aberration correction optical element between the fourth and fifth is for properly correcting aberrations only in the peripheral area without changing the focal length of the optical system thereby improving aberrations of rays over a wide field of view (paragraphs [0021-22]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the imaging lens as disclosed by Hsueh to have an additional optical element, i.e. a fifth lens having a flat object-side surface and a flat image-side surface that are aspheric, between the fourth and sixth lens as taught by Hashimoto, for the purpose of for properly correcting aberrations in the peripheral area without changing the focal length of the optical system thereby improving aberrations of rays over a wide field of view.
Regarding claim 2 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein an image-side surface of said first lens (e.g. surface x12) is concave in a paraxial region (abstract e.g. paragraphs [0122 & 0132] see figures 11 & 13).
Regarding claim 3 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein an image-side surface of said second lens (e.g. surface x22) is convex in a paraxial region (e.g. paragraphs [0122 & 0132] see figures 11 & 13).
Regarding claim 4 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein an image-side surface of said fourth lens (e.g. surface x42) is convex in a paraxial region (e.g. paragraphs [0124 & 0134] see figures 11 & 13).
Regarding claim 5 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein the following conditional expression (1) is satisfied: -9.55<(T1/f1)x100<-1.00 (e.g. using the values in Tables 11 & 13 (T1/f1)x100=-8.04 & -4.98, respectively).
Regarding claim 6 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein the following conditional expression (2) is satisfied: 0.02<T2/T3<0.60 (e.g. using the values in Tables 11 & 13 T2/T3=0.30 & 0.07, respectively).
Regarding claim 7 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein the following conditional expression (3) is satisfied: -15.50<f6/D6<-1.50 (e.g. using the values in Tables 11 & 13 f6/D6=-5.07 & -5.93, respectively).
Regarding claim 8 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein the following conditional expression (4) is satisfied: -2.45<r2/r4<-0.45 (e.g. using the values in Tables 11 & 13 r2/r4=-1.15 & -1.28, respectively).
Regarding claim 9 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein the following conditional expression (5) is satisfied: 0.65<r1/f<4.00 (e.g. using the values in Tables 11 & 13 r1/f=2.84 & 1.29, respectively).
Regarding claim 10 Hsueh as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Hsueh further disclose wherein the following conditional expression (6) is satisfied: 0.80<r12/D6<3.00 (e.g. using the values in Tables 11 & 13 r12/D6=2.58 & 2.08, respectively).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         May 26, 2022


    
        
            
    

    
        1 The first digit in the number indicates the example number, i.e. 110 is the first lens in the first example, 210 is the first lens in the second example, etc.  For brevity the first digit is replaced by an x to cover all examples referenced.
        2 As evidenced by instant application page 14 lines 11-15.
        3 The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.